Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 28, 2018

                                       No. 04-18-00950-CV

                          IN THE INTEREST OF L.G., et al Children,

                   From the 166th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016PA00461
                           Honorable Laura Salinas, Judge Presiding

                                          ORDER
        This is an accelerated appeal of an order in a suit affecting the parent-child relationship
filed by a governmental entity for managing conservatorship that must be disposed of by this
court within 180 days of the date the notice of appeal was filed in the trial court. See TEX. R. JUD.
ADMIN. 6.2. The reporter’s record was due December 17, 2018, but it was not filed. On
December 21, 2018, this court notified Debra Jimenez by letter that she is the court reporter
responsible for timely filing the reporter’s record, and the record had not been filed. Our notice
required Jimenez to file the record by December 31, 2018. Ms. Jimenez has filed a request for
an additional extension of time to file the record.

       We grant the motion and order the Debra Jimenez to file the reporter’s record in this
appeal by January 10, 2019. See TEX. R. APP. P. 35.3(c) (extension of time to file record in
accelerated appeal must not exceed 10 days).

        We order the clerk of this court to serve a copy of this order on the trial court. See TEX
.R. APP. P. 35.3(c) (“[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed”). Because this is an appeal from the termination of parental
rights, “the trial court must direct the official or deputy reporter to immediately commence the
preparation of the reporter’s record. The trial court must arrange for a substitute reporter, if
necessary.” TEX. R. APP. P. 28.4(b)(1).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of December, 2018.




                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court